 Case: 4:18-cv-01574-HEA Doc. #: 58 Filed: 11/14/19 Page: 1 of 3 PageID #: 1722

                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

EMILY DAVIS,                                    )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )   Cause No. 4:18-cv-01574
                                                )
CITY OF SAINT LOUIS, MISSOURI, et al.           )
                                                )
       Defendants.                              )

                  CONSENT MOTION TO EXTEND DEADLINE TO
                COMPLETE DISCOVERY ON JOHN DOE DEFENDANTS

       With consent of Defendants, Ms. Davis moves the Court to extend the deadline to identify

the John Doe Defendants, to allow the parties to conduct additional discovery. In support of this

motion, Ms. Davis state as follows:

       1.      On September 17, 2019, Ms. Davis submitted an Unopposed Motion for Limited

Discovery to allow Ms. Davis to conduct discovery to identify the John Doe Defendants named in

his complaint. (ECF 50). Ms. Davis asked the Court to enter such an order Court to enter an order

allowing the parties to engage in discovery through November 16, 2019

       2.      On September 18, 2019, the Court granted this Motion. (ECF No. 50).

       3.      Parties have been working diligently towards identifying the Doe Defendants.

       4.      Pursuant to this Order, and Orders in other cases involving clients with similar

claims to Ms. Davis, Defendants have produced over 60 hours of video, over 20 hours of audio

recordings, and thousands of pages of documents. These materials showed that hundreds of

SLMPD officers interacted with those arrested during the kettle.

       5.      Also pursuant to this order, Ms. Davis’ counsel sent Defendants interrogatories and

requests for production specifically targeted at identifying the relevant SLMPD officers who

interacted with Ms. Davis.


                                                1
Case: 4:18-cv-01574-HEA Doc. #: 58 Filed: 11/14/19 Page: 2 of 3 PageID #: 1723

       6.      After review of these videos and documents, Ms. Davis’ counsel and Defendants

met on October 21, 2019, to discuss how best to proceed with identification. Plaintiff requested

depositions of SLMPD officers who served as leaders of the varying SLMPD teams, and thus

would know which teams interacted with what arrested individuals. The parties are working

together to schedule those depositions.

       7.      Both parties anticipate that significant progress in identifying specific officers as

John Doe Defendants can be made in the coming months given the vast production of documents

and the proposed depositions.

       8.      Defendants have been apprised of this request and consent to this extension of the

deadline.

       9.      No party will be prejudiced by the extension of this deadline. The requested relief

will not require any modification of any other orders from this Court.

       WHEREFORE, for the reasons stated above, Ms. Davis, with the agreement and consent

of Defendants, requests this honorable Court extend the deadline for Plaintiffs to identify John

Doe Defendants to on or before January 28, 2020.




                                                 2
Case: 4:18-cv-01574-HEA Doc. #: 58 Filed: 11/14/19 Page: 3 of 3 PageID #: 1724

Date: November 14, 2019                   Respectfully submitted,

                                          KHAZAELI WYRSCH LLC

                                       By: /s/ James R. Wyrsch
                                          Javad M. Khazaeli, #53735MO
                                          James R. Wyrsch, #53197MO
                                          Kiara N. Drake, #67129MO
                                          Khazaeli Wyrsch, LLC
                                          911 Washington Avenue, Suite 211
                                          St. Louis, MO 63101
                                          (314) 288-0777
                                          javad.khazaeli@kwlawstl.com
                                          james.wyrsch@kwlawstl.com
                                          kiara.drake@kwlawstl.com

                                          Blake A. Strode (MBE #68422MO)
                                          Michael-John Voss (MBE #61742MO)
                                          Maureen G. V. Hanlon (MBE#70990MO)
                                          John M. Waldron (MBE #70401MO)
                                          ARCH CITY DEFENDERS
                                          440 N. 4th Street, Suite 390
                                          Saint Louis, MO 63102
                                          855-724-2489 ext. 1012
                                          bstrode@archcitydefenders.org
                                          mjvoss@archcitydefenders.org
                                          mhanlon@archcitydefenders.org
                                          jwaldron@archcitydefenders.org

                                          Attorneys for Plaintiffs




                                      3
